Citation Nr: 9901788	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veterans claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran, who served on active duty from May 
1965 to May 1967, appealed that decision, and the case was 
forwarded to the Board for review.

The Board notes that in November 1996, the veteran had 
initially requested a hearing before the traveling section of 
the Board.  However, in January 1997, the veteran submitted a 
written statement withdrawing his request for such a hearing.  

The Board also notes that although the veteran raised the 
issue of service connection for a back disorder in his 
representatives November 1998 written brief presentation, 
the RO had already responded to this claim in a letter to the 
veteran dated February 1997, in response to testimony 
presented by the veteran during the August 1996 RO hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that while serving in Korea, he was 
forced to operate an unstable crane, which placed him and 
other soldiers in danger, thereby causing him to acquire a 
psychiatric disorder.







DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim of service 
connection for an acquired psychiatric disorder is not well 
grounded.


FINDING OF FACT

There is no competent medical evidence that the various 
psychiatric disorders the veteran has been diagnosed with 
since service have a nexus or relationship to service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
acquired psychiatric disorder.  The law provides that a 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946), develops a chronic 
condition, such as a psychosis, to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Initially, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  To establish that a claim for 
service connection is well grounded, a veteran must present 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.

The veterans service medical records (SMRs) are devoid of 
any indication that he suffered from any psychological 
disorder prior to, during, or at separation from, service.  

The post-service medical records reveal that the veteran was 
first seen in October 1978, as described by a VA admission 
history report, for manifestations of a psychiatric disorder, 
which is more than 10 years after his separation from 
service.  Therefore, the one year presumptive period for a 
psychosis under 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. 
§§ 3.307, 3.309, are inapplicable.  

A December 1978 VA Hospital discharge summary diagnosed the 
veteran with an undiagnosed psychiatric illness.  Since the 
time of that diagnosis through the present, according to the 
voluminous medical records contained in the record, the 
veteran has been diagnosed with, and has received extensive 
outpatient and inpatient treatment for, a variety of 
psychiatric ailments.  These ailments include bipolar 
affective disorder, schizo-affective disorder, and dysthymia.  
Alcoholism was also noted.  

After carefully reviewing all of the medical records 
concerning the veterans history of psychiatric illness, and 
the veterans written statements and hearing testimony 
concerning the same, the Board concludes that the veterans 
diagnosed psychiatric disorders are not related to service.  
The SMRs make no indication that the veteran complained of, 
was treated for, or diagnosed with, any psychiatric disorder.  
The post-service medical records reveal that the veteran was 
not diagnosed with a psychiatric disorder until some 10 plus 
years after service.  None of these post-service medical 
records suggest that the veterans psychiatric disorders were 
incurred as a result of the in-service incident operating the 
unstable crane, or otherwise the result of service.  

Therefore, the only evidence supporting the veterans 
contentions are his own statements and testimony.  As a 
matter of law, however, the veterans statements do not 
satisfy the medical nexus requirement and cannot, therefore, 
render his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  By this decision, the Board 
is informing the veteran that competent medical evidence 
linking a current disability to incidents or manifestations 
during active service is required to render his claim well 
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In other words, the veteran needs to present 
medical evidence that his currently diagnosed psychiatric 
disorders are related to findings made during service in 
order to file a well-grounded claim.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the veterans 
claim for service connection for an acquired psychiatric 
disorder plausible.  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).


ORDER

A well-grounded claim for service connection for an acquired 
psychiatric disorder not having been submitted, the appeal is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
